Citation Nr: 1135206	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel
INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to TDIU.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

A hearing was held in May 2010, in Winston-Salem, North Carolina, before the undersigned acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In an April 2010 decision, the Board denied the Veteran's claim.  He appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2011 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

The issue of entitlement to service connection for hypertension was raised by the Veteran in an August 2006 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

The parties to the Joint Motion found that the Board should have reconciled conflicting medical opinions from Drs. R. W. and C. S. (initials used to protect the Veteran's privacy).  The parties also agreed that the October 2008 report from Dr. R. W. appeared to be missing information because, "the bottom of page 1 of the October 2008 medical examination [] states, 'which resulted in loss of license.' ...However, the top of page two ... states, 'hypertension for 15 years.'"  The parties further found that the Board did not properly weigh the medical opinion provided by a third physician, Dr. E. H., against the other two medical opinions of record. 

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

In an effort to comply with the Joint Motion, the Board finds that a VA examination and medical opinion are necessary to determine whether the Veteran is unemployable solely due to his service-connected disability and to reconcile conflicting medical opinions regarding whether the Veteran's substance abuse is a manifestation of his service-connected posttraumatic stress disorder (PTSD). The RO should also ensure that the entire medical opinion report from Dr. R. W. is of record.  

In addition, the Board notes that, in June 2008, the RO sent the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and requested that he complete it so that the records from Dr. E. H., his private health care provider, could be obtained.  The Veteran did not return the release form, and as a result, the only record from Dr. E. H. is his opinion from March 2007 in which he recommended follow up treatment sessions.  As this case is already being remanded, the RO should send the Veteran another VA Form 21-4142 in an attempt to once again obtain Dr. E. H.'s records.

Finally, the Board notes that the most recent VA treatment records associated with the claims file are dated in December 2008.  The RO should obtain any outstanding VA treatment records to ensure completeness of the record.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's VA treatment records, if any, from December 2008 to the present.  

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disability.  Specifically, the RO should solicit information for Dr. E. H., who treated the Veteran for PTSD and provided an opinion regarding the Veteran's unemployability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

3.  The RO should ensure that the October 2008 report from the Veteran's VA examination with Dr. R. W. is complete.  If it is determined that information is missing, the RO should obtain a complete copy of the report and associate it with the claims file.  All efforts should be documented.

4.  After completing the above actions, the Veteran should be afforded a VA examination to determine the effect of his service-connected disability on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability.

It should be noted that the Veteran is currently service-connected for posttraumatic stress disorder (PTSD).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner is further requested to provide an opinion as to whether the Veteran's cocaine dependence is related to or caused by his PTSD.  

In rendering these opinions, the examiner is specifically asked to review, discuss, and reconcile three medical opinions:

a)  The October 2008 opinion from Dr. R. W., which found that the Veteran's inability to work stemmed primarily from his post-service car accident, but that his PTSD and cocaine dependence also prevent ed him from working and that his PTSD and cocaine abuse are unrelated. 

b) The January 2009 opinion from Dr. C. S., which found that the symptoms from PTSD and cocaine dependence could not be delineated from each other and that cocaine dependence did not represent a progression of PTSD because he did not start abusing cocaine to relieve his PTSD symptoms.  

c) The March 2007 opinion from Dr. E. H., a private physician, indicating that the Veteran's PTSD caused an inability to sustain social and work relationships, which rendered him unemployable.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The RO should review the examination report to ensure that it contains all of the information and opinions requested in this remand. 

6.  Thereafter, the RO should undertake any additional development deemed necessary and then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




